Citation Nr: 1641188	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  09-41 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a headache disability.

4.  Entitlement to service connection for urinary incontinence, including as secondary to a service-connected back disability. 

5.  Entitlement to a rating in excess of 10 percent for a back disability prior to August 19, 2011, and to a rating in excess of 20 percent thereafter.

6.  Entitlement to a rating in excess of 10 percent for bilateral flat feet.

7.  Entitlement to a compensable rating for a skin disability.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).
REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1994 to December 1995.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction resides with the RO in Detroit, Michigan.

The Veteran was afforded a videoconference/travel board hearing before the undersigned Veterans Law Judge (VLJ) in August 2016.  The hearing transcript is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a left ankle disability, a right ankle disability, a headache disability, for urinary incontinence; entitlement to a rating in excess of 20 percent for a back disability; entitlement to a rating in excess of 10 percent for a bilateral foot disability; entitlement to a compensable rating for a skin disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, her back disability is manifested by forward flexion less than 60 degrees due to pain during the entire appeal period.


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for a low back disability are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles for Rating Spine Disabilities

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 235 degrees; or, muscle spasm or guarding not resulting in an abnormal gait or abnormal spinal; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent disability rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent disability rating is assigned where forward flexion of the thoracolumbar spine is to 30 degrees or less, or if there is favorable ankylosis of the entire thoracolumbar spine.

Higher ratings are available for other, more significant manifestations.

Note (1) provides for separate ratings for associated objective neurologic abnormalities.

Note (2) provides that the "combined range of motion" refers to sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

Diagnostic Code 5243 provides that IVDS is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Facts and Analysis

The Veteran asserts that the currently assigned ratings of 10 percent prior to August 19, 2011 and the 20 percent rating in effect since then do not adequately compensate her for the low back disability.  She filed the current claim for an increased rating for her back disability in February 2006.

The Veteran has received five VA spine examinations during the pendency of this appeal.  The first examination was in August 2006.  She complained of stiffness, weakness and pain, with some radiation to upper buttock/beltline; she denied radiation into legs.  She described the pain as a dull ache with a pulling sensation; the intensity was usually a four to five out of ten, but with flares increased to an eight or night out of ten.  The Veteran reported that these flares occurred five to six times per week and lasted for up to two hours, assuming she rested and took Vicodin.  Precipitating factors included lifting, prolonged standing, and increased activities such as playing with her children.  Alleviating factors included rest, pain medications, heating pads, and warm showers.  She was able to walk without assistance and had a normal gait.  She was not working and felt that she would not be able to work a full day due to back pain.

The Veteran was taking Celebrex and Vicodin and also using heating pads, hot showers, and muscle creams. Her range of motion measurements were as follows: forward flexion 0 to 90 degrees, with pain at 90 degrees in the mid and lower back radiating to the right lower extremity; extension 0 to 10 degrees with complaints of severe pain in the right lower back; right lateral bending 0 to 20 degrees; left lateral bending 0 to 35 degrees; right lateral rotation 0 to 25 degrees; left lateral rotation 0 to 25 degrees.  The combined range of motion total was 205 degrees.  There was no additional range of motion loss with repeated movement.  The examiner noted tenderness to palpation at the mid lumbar region to the coccyx and mild spasms bilaterally in the paravertebral lumbar area.  There was no deformity, no scoliosis, no kyphosis, normal symmetry and rhythm of spinal motion, normal posture, normal alignment and curvatures, and no ankylosis.  Lumbar spine x-rays confirmed narrowing of the L5 through S1 disc spaces, with no compression deformity or subluxations present.  

The second VA spine examination occurred in July 2007.  The Veteran complained of constant pain in the lower back, rated as four out of 10.  She stated that it sometimes felt like a pinched nerve and that the pain sometimes shot down both legs.  She was taking Vicodin but had stopped taking Celebrex.  The Veteran reported flare-ups with the pain increasing to an eight out of 10 about once a week, and lasting a few hours after taking pain medication.  She reported approximately five to six incapacitating episodes during the previous year, each one lasting about a day.  Precipitating factors included weather and over activity such as bending, sitting or standing for long periods of time.  Alleviating factors included pain medications and a heating pad.  The Veteran was able to walk without assistance and was not unsteady on her feet; her gait was normal.  The alignment, symmetry, curvatures, posture, and symmetry and rhythm of spinal motion were normal. 

The Veteran's thoracolumbar range of motion measurements were as follows: forward flexion 0 to 80 degrees, with objective evidence of pain at 60 degrees; extension was 0 to 30 degrees, with objective evidence of pain at 30 degrees; right lateral bending was 0 to 30 degrees, with objective evidence of pain at 30 degrees; left lateral bending was 0 to 30 degrees, with objective evidence of pain at 30 degrees; right lateral rotation was 0 to 30 degrees, with objective evidence of pain at 30 degrees; left lateral rotation was 0 to 30 degrees, with objective evidence of pain at 30 degrees.  The combined range of motion without considering pain was 230 and was 210 considering pain.  The examiner stated that there was no limitation by weakness or lack of endurance during repetitive motion; there was mild tenderness to palpation of the right side of the lumbar spine, but no spasm, no deformity, no kyphosis, and no ankylosis.  The sensory examination revealed generalized loss of dull/sharp discrimination in the lower extremities bilaterally.  X-rays taken in conjunction with the examination again revealed narrowing and degenerative changes at L5 through S1. 

The Veteran was afforded a third VA spine examination in July 2009.  She reported that the disability had gotten worse since the previous evaluation; she denied back surgeries and LES injections.  She reported that her back disability was characterized by pain on a daily basis, rather than flare-ups, with radiation to the thighs occasionally.  The daily pain ranged from a three out of ten to an eight out of ten.  It was worse with weather changes and increased activity, such as driving and getting in and out of the car frequently.  It was also worse with bending, prolonged walking, and prolonged standing.  The pain was relieved somewhat by taking over the counter Excedrin Tension, a headache product with acetaminophen and caffeine, and occasionally takes Vicodin or applies heat.  The Veteran was employed but stated that she occasionally had to leave early due to a combination of back and foot pain; she denied any periods of incapacitation over the previous 12 months. 

Range of motion testing was as follows: forward flexion 0 to 72 degrees, with objective evidence of pain at 60 degrees; extension 0 to 35 degrees with objective evidence of pain at 30 degrees; right lateral bending from 0 to 25 degrees with objective evidence of pain at 25 degrees; left lateral bending from 0 to 30 degrees with objective evidence of pain at 30 degrees; right lateral rotation from 0 to 30 degrees with objective evidence of pain at 30 degrees; left lateral rotation from 0 to 30 degrees with objective evidence of pain at 30 degrees.  The combined range of motion without considering pain was 222 and considering pain was 205.  Examination of the back revealed no abnormal curvatures or spasm; there was mild subjective tenderness to palpation at the level of L5 in the midline.  Deep tendon reflexes were reduced at the knees and ankles.  Seated and supine straight leg tests were negative, causing low back pain only and no radicular pain.  Sensory testing revealed subjective blunting to light touch in the lateral aspect of the right leg compared to the left.  

In November 2009 the Veteran sent in correspondence taking issue with the July 2009 VA examination findings.  She asserted that she experienced muscle spasms on a regular basis and that she had an abnormal gait.  The Veteran also stated that she did have guarding and spasms severe enough to cause abnormal gait.  She also stated that the examiner's conclusion that straight leg testing resulted in no radicular pain was inaccurate.  Moreover, the Veteran disputed the examiner's finding that she could walk on her heels and toes with no distal motor weakness.  She stated that the examiner did not ask her to perform these tasks, and if he had, he would have seen that she was unable to perform them.  The Veteran also disputed the examiner's characterization of her pain as mild; she expressed that she was in extreme pain but that the pain was usually dull and constant.  The Veteran also stated that the examiner suggested that her back caused the neurological problems with her bladder impairment and loss of sensation in the pelvic area. 

A fourth VA spine examination occurred in August 2011.  She reported increased lower back pain with radiation to the right buttock and downward with along the posterior aspect of the leg to just below the knee.  She also reported new pain in the upper anterior part of the thigh.  She described her back pain as feeling like someone had a foot in her back, with a dull constant pressure, with occasional sharp pain with certain movements.  The Veteran was taking Gabapentin and Vicodin and was using other modalities for treatment, including physical therapy, ultrasound, and core strengthening home exercises.  An MRI of the lumbar spine from October 2010 showed mild facet arthropathy at L3 to L4 and moderate facet arthropathy from L4 to S1 with minimal diffuse disc bulging at L4 through L5.  The Veteran reported flare-ups which were highly debilitating.

There was tenderness to palpation on the right which increased after range of motion testing.  There was no guarding or muscle spasm.  Muscle strength was slightly reduced in left and right hip flexion and right great toe extension; there was no muscle atrophy.  The reflex and sensory examinations were normal and straight leg testing was positive on the right.  The Veteran reported mild intermittent pain and mild numbness in the right lower extremity.  Initial range of motion measurements were as follows: forward flexion from 0 to 55 degrees, with objective evidence of pain at 50 degrees; extension from 0 to 15 degrees with objective evidence of pain at 10 degrees; right lateral bending from 0 to 20 degrees with objective evidence of pain at 15 degrees; left lateral bending from 0 to 20 degrees with objective evidence of pain at 15 degrees; right lateral rotation from 0 to 20 degrees with objective evidence of pain at 15 degrees; left lateral rotation from 0 to 20 degrees with objective evidence of pain at 15 degrees.  The combined range of motion without pain was 150; considering pain it was 120.  On repeated motion, forward flexion was 0 to 50 degrees; extension was 0 to 10 degrees; right lateral bending was 0 to 15 degrees; left lateral bending was 0 to 20 degrees; right lateral rotation was 0 to 15 degrees; left lateral rotation was 0 to 20 degrees; the combined range of motion was 130.  The examiner indicated that the Veteran had functional loss due to pain on movement.  

At the time of this August 2011 examination, the Veteran was no longer working.  She reported that she last worked in June 2010 as a counselor.  The examiner stated that the Veteran appeared very uncomfortable while sitting in a chair and often repositioned herself for comfort.  The Veteran also had difficulty getting in and out of the chair and on and off of the examination table.  Her gait was antalgic.

In October 2011, the Veteran received an EMG and nerve conduction study at the VA to assess her lower extremity pain.  The provider noted tenderness to palpation over the bilateral sacroiliac joints and a normal gait.  The provider noted the Veteran could walk on heels and toes and make a tandem gait.  The test revealed normal motor conduction studies of the right common peroneal and left posterior tibial nerves, normal bilateral sural sensories; and essentially normal EMG study of the bilateral lower extremities and corresponding para lumbar muscles. 

A VA treatment note from May 2012 reflects that the Veteran was complaining of chronic low back pain with radiation into the bilateral posterior thighs, greater on the right side.  On examination, she was in no acute distress except for during range of motion movements and while moving on the examination table.  There was tenderness to palpation over the bilateral sacroiliac joints, right greater than left.  The provider noted that the right lower extremity was significantly larger than the left.  Sensory examination revealed dysesthesias in the right L5 distribution.  The Veteran's gait was normal and she could walk on heels and toes and make tandem gait.  The diagnostic impression was: degenerative disc/joint disease of the lumbar spine; bilateral sacroiliac joint mediated pain, right greater than left; and fibromyalgia.  A VA rheumatology note from the same day reflects pretty good range of motion in the back, with good curvature, and normal gait.  The Veteran had sore soft tissues at numerous locations and the diagnostic impression was fibromyalgia. 

A VA treatment note from December 2012 reflects the Veteran was seeking a prescription for Vicodin for her back pain.  The provider noted decreased spinal flexion with normal bilateral upper and lower extremity strength, normal sensory exam, normal deep tendon reflexes, and normal gait.  There was mild tenderness to palpation at the lower thoracolumbar para spinous processes, but range of motion was within normal limits. 

In October 2013, the Veteran sought treatment for intolerable back pain at the VA.  Her Vicodin prescription had recently changed.  A December 2013 VA treatment note reflects the Veteran again sought treatment for low back pain that had worsened in the previous three years.  The examiner noted that she had an antalgic gait; sitting straight leg testing was negative bilaterally.  There was spasms and tenderness in the lumbosacral region, greater as the provider moved inferiorly.  The diagnostic impression was lumbar spondylosis; lumbosacral myofasciitis, and bilateral iliotibial band syndrome.  A May 2014 VA treatment note reflects the Veteran was scheduled to see an outside pain management clinic for her back pain. 

In July 2015, the Veteran was afforded her fifth VA spine examination.  Since the previous examination she had received a right sacroiliac joint injection and several lumbar epidural steroid injections which relieved up to 60 percent of her back pain.  She was taking Meloxicam, Methadone, Vicodin, and Gabapentin.  The Veteran reported flare-ups with intense pain due to overuse, activity and weather changes.  She reported that she tried not to lift anything over 10 pounds. 

Range of motion measurements were as follows: forward flexion was 0 to 55 degrees; extension was 0 to 25 degrees; right lateral bending was 0 to 20 degrees; left lateral bending was 0 to 20 degrees; right lateral rotation was 0 to 25 degrees; left lateral rotation was 0 to 25 degrees; and combined range of motion was 170.  The Veteran was able to perform three repetitions of each motion without any additional loss of range of motion.  The report reflects that the Veteran had significant pain in forward flexion, but there was no evidence of pain with weight bearing.  There was tenderness to palpation at the lumbar spine and bilateral paravertebral regions.  The examiner stated that the Veteran had a mild antalgic gait, but this was likely related to her foot surgery rather than her service-connected low back disability.  There was no guarding or muscle spasm noted and localized tenderness did not result in abnormal gait or abnormal spinal contour.  Muscle strength testing revealed slightly reduced strength in left and right hip flexion, in right ankle dorsiflexion, and in right great toe extension; there was no muscle atrophy.  Deep tendon reflexes were hypoactive in the right knee and bilateral ankles.  Sensory examination was normal except that sensation was decreased in the right foot.  Straight leg testing was negative bilaterally and there was no ankylosis.

The Veteran reported that she occasionally used a cane for ambulation for stability, support and comfort.  The Veteran was currently working and was trying to start her own business hauling cattle. 

In her August 2016 Board hearing, the Veteran reported that she had been seeing pain management for her back condition.  She reported that she began taking Gabapentin in December 2010 and started taking Vicodin in 2011.  Initially, she took 500 milligrams three times per day and for the past two and a half years, she had been taking 1,000 milligrams of Vicodin every four hours.  Despite the medication, she asserted that her pain was not sufficiently managed; she still had pain and the medication was not lasting as long and was not as effective as previously.  The Veteran also reported receiving four to five back injections during the previous year or so.  The Veteran stated that her forward flexion was limited in that she could only reach the top of her calves and her extension was basically nonexistent.  She reported that extension was extremely painful.  The Veteran testified that her condition had worsened since the previous examination.

Given the above, the Veteran did not meet the regulatory criteria for a 20 percent rating considering range of motion tests until August 19, 2011.  However, the Board notes that the ameliorating effects of medication must not be considered when evaluating a disability unless the diagnostic code specifically contemplates medication.  See Jones v. Shinseki, 26 Vet. App. 56, 61-63   (2012).  The Board finds that the Veteran's back disability more nearly approximated the 20 percent evaluation for the entire appeal period, which has been pending since February 21, 2006.  This finding is consistent with the record, which reflects the Veteran has consistently used pain medication with some relief and it appears there would be additional functional limitation without such medication.  See Jones, supra. 

The Board observes that the Veteran has complained of additional symptoms associated with her low back condition to include urinary incontinence and lower extremity radiculopathy.  Entitlement to a separate rating for urinary incontinence is still being developed by the RO and is not ripe for Board adjudication.  In addition, the Board is remanding the issue of entitlement to a rating in excess of 20 percent for the Veteran's low back disability and related manifestations as she reported in her Board hearing that it had worsened.  Additional development will also provider her with every opportunity to prove her claim.


ORDER

The Veteran is granted a 20 percent evaluation for her low back disability for the entire appeal period. 


REMAND

Issuance of SOC/Manlincon

A January 2016 rating decision denied the Veteran's claims for entitlement to service connection for a left ankle disability, a right ankle disability, a headache disability, and a urinary incontinence disability, among others.  In April 2016, the Veteran filed a notice of disagreement regarding these four issues.  As the RO has not yet issued a statement of the case addressing these issues, the claim must be remanded.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Bilateral Foot Disability

In her August 2016 Board hearing, the Veteran asserted that she now has bilateral foot deformities that were not previously considered in her evaluation.  The Board also observes that she has had diagnoses of bilateral metatarsalgia and bilateral plantar fasciitis during the appeal period.  As such, she should be afforded a VA examination to determine the current severity of her bilateral foot disability.

Skin Disability

In her August 2016 Board hearing, the Veteran suggested that she was using an immunosuppressant to treat her skin condition.  A review of the record suggests that the Veteran has used Clindamycin and Metronidazole topical gel, which are both antibiotics.  On remand, the Veteran should be given an opportunity to submit medical evidence of any additional treatments used for her skin condition, to include topical corticosteroids.  See Johnson v. McDonald, 27 Vet. App. 497 (2016).

Back Disability

The Board has granted a 20 percent evaluation for the Veteran's back disability for the entire period on appeal.  The issue of entitlement to a higher evaluation is remanded for additional development.  

The Veteran has been diagnosed with sciatica numerous times since service.  See July 2004 private treatment note of D.O. K. Stephens; August 2011 VA spine examination report; and June 2014 VA podiatry treatment note.  She received an EMG and nerve conduction study in November 2011 which was essentially normal.  On remand, the RO is directed to provide the Veteran with a peripheral nerve examination.  The examiner is asked to provide an opinion on the nature and etiology of the Veteran's lower extremity radicular complaints.  

The Board observes that the Veteran has also been diagnosed with sacroiliac joint dysfunction and iliotibial band syndrome.  See June 2012 VA treatment note.  On remand, the RO should schedule the Veteran for an examination to determine the nature and etiology of these conditions as well.


TDIU

The issue of unemployability due to service-connected disabilities has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran submitted a VA Form 21-8940 in August 2016; however it was incomplete.  On remand, the RO should provide the Veteran with another VA Form 21-8940 for her to complete. 

On remand, all missing VA treatment notes should be obtained and associated with the claims file.  Notify the Veteran and ask her to identify any private treatment records pertinent to the matters being remanded that have not been associated with the claims file and attempt to obtain any identified records with her assistance.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any missing VA treatment notes and associate them with the claims file.

2.  Invite the Veteran to identify any additional medical providers who treated her for any of the claims discussed herein.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.

3.  Request that the Veteran complete VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and advise her that if she does not return VA Form 21-8940 or otherwise provide information on her employment and educational history it may adversely affect the claim for a TDIU.

4.  Invite the Veteran to submit evidence regarding the severity of and the specific treatment(s) for her skin condition.  Then undertake any development deemed appropriate to properly evaluate the claim.

5.  After updated records are obtained, schedule the Veteran for a VA foot examination to determine the nature and severity of her condition.  The examiner must review the claims file and this REMAND in conjunction with the examination.  All necessary tests should be completed.  Full rationale must be provided.  The examiner is asked to respond to the following inquiries:

(a) Identify all foot disabilities present during the appeal period.

(b) For each foot disability identified, opine as to whether it is at least as likely as not related to, or a manifestation of, the Veteran's service-connected bilateral pes planus.

(c) For each foot disability identified, opine as to whether it is at least as likely as not related to the Veteran's bilateral knee disabilities or back disability.

(d) For each food disability identified, opine as to whether it is at least as likely as not aggravated by any of the Veteran's service-connected disabilities.

6.  After updated records are obtained, schedule the Veteran for a VA peripheral nerve examination to determine the nature and etiology of her claimed radicular symptoms.  The examiner must review the claims file and this REMAND in conjunction with the examination.  All necessary tests should be completed.  Full rationale must be provided.  The examiner is asked to respond to the following inquiries:

Is it at least as likely as not the Veteran's low back disability caused or aggravated her lower extremity neurological symptoms?

If not, what is the most likely etiology of her symptoms?

7.  After updated records are obtained, schedule the Veteran for a VA spine examination to determine the nature and severity of her back disability.  The examiner must review the claims file and this REMAND in conjunction with the examination.  All necessary tests should be completed.  Full rationale must be provided.  

In addition to answering inquiries in the spine Disability Benefits Questionnaire (DBQ), the examiner is asked to respond to the following inquiries:

(a) Is it at least as likely as not the Veteran's diagnosed sacroiliac joint dysfunction is caused OR aggravated by her low back disability?

(b) Is it at least as likely as not the Veteran's diagnosed iliotibial band syndrome is caused OR aggravated by her low back disability?

8.  After obtaining any outstanding records and conducting any appropriate development, furnish the Veteran and her representative a statement of the case addressing the issues of entitlement to service connection for a left ankle disability, a right ankle disability, a headache disability, and a urinary incontinence disability.  Notify the Veteran of the need to timely file a substantive appeal to perfect her appeal on these issues.

9.  Then readjudicate the issues on appeal considering all the evidence of record.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished with a Supplemental Statement of the Case and be given the opportunity to respond.  Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


